Manulife Financial Corporation – Third Quarter 2012 1 MESSAGE TO SHAREHOLDERS In the third quarter of 2012, we made significant progress towards our strategic priorities.We expanded our distribution networks and continued to develop our franchises, saw growth in our North American mutual fund businesses, and again delivered record funds under management. As we noted in the previous quarter, we anticipated an actuarial basis change in the third quarter. In fact we incurred a $1 billion charge for basis changes, related to the impact of the current macro-economic climate on our actuarial assumptions as well as products and businesses that are not a substantial part of our go-forward business plans, and we wrote off $200 million of goodwill.These items were partially offset by a $413 million favourable impact of investing activities. As a result, we reported a net loss attributed to shareholders of $227 million, a loss per share of $0.14 and return on common shareholders’ equity (“ROE”) of (4.6) per cent for the quarter ended September 30, 2012. The good news is we have achieved our equity and interest rate hedging targets two years ahead of our 2014 goals, further reducing volatility of earnings.We also continue to see evidence that our long-term growth strategy is producing results. · Developing our Asian opportunity to the fullest – We had record insurance salesin South East Asia.Sales were tracking ahead of our expectations through our expanded distribution relationship with Bank Danamon in Indonesia.We also further enhanced our distribution network with new agreements in Malaysia and Japan. · Growing our wealth and asset management businesses in the U.S., Canada and Asia – We saw strong sales in North American mutual fund and pension businesses and were awarded an additional Qualified Foreign Institutional Investor (QFII) quota from China.We commenced Manulife Asset Management operations in Korea and John Hancock Mutual Funds was designated a Preferred Fund Family by Edward Jones. All of these efforts helped achieve record funds under management of $515 billion. · Continuing to build our balanced Canadian franchise – We recorded strong Group Retirement Solutions and Affinity sales, and saw solid sales in Individual Insurance products aligned with our lower new business risk strategy.We expanded our mutual fund distribution with the acquisition of Wellington West Financial Services Inc. Manulife Bank set a record in net assets, and we launched Manulife Private Wealth in the quarter. · Continuing to grow higher ROE, lower risk U.S. businesses – We saw record third quarter sales in our 401(k) business, and solid sales in the life business with a more favourable mix.We obtained six additional state approvals for Long-Term Care in-force re-pricing.We launched a redesigned lower risk Long-Term Care product and a new full service group annuity offering in John Hancock Retirement Plan Services. We also recorded positive net flows in mutual funds. We have shifted our goal of $4 billion in net income by 2015 by roughly a year, and we are now targeting $4 billion in core earnings in 2016 based on our macro-economic and other assumptions.Our revised objective uses a core earnings target metric, which is consistent with measuring the underlying profitability of our business.While the macro-economic environment continues to put pressure on our businesses, we are making progress against our strategic priorities and have increased our focus on improving the efficiency and effectiveness of our operations globally. Despite the continuing headwinds we have been able to grow our sales, improve our product mix, and protect our margins.Our growth in funds under management is a clear signal that customers around the world continue to see Manulife as strong and reliable and a destination for their investment needs.I am confident that our strategies are the right ones, and they will continue to yield results for shareholders. Donald A. Guloien President and Chief Executive Officer Manulife Financial Corporation – Third Quarter 2012 2 SALES AND BUSINESS GROWTH Asia Division As expected, insurance sales have come down from the record highs of the first and second quarters, but we continue to successfully execute our strategy of building a diverse, multi-channel distribution system across the region. In the third quarter, we had a very successful start to our expanded relationship with Bank Danamon in Indonesia. We added bank distributors in Malaysia and Japan and delivered double digit growth in agents over the prior year. Asia Division insurance sales1 of US$296 million for the third quarter of 2012 were consistent2 with sales in the third quarter of 2011. · Indonesia insurance sales of US$30 million set a new quarterly record. Sales were 38 per cent higher than the same period last year driven by continued strong growth in the bancassurance channel. · In Japan, insurance sales of US$148 million were slightly lower than the third quarter of 2011.The 73 per cent increase in term product sales compared with the third quarter in 2011 were more than offset by lower cancer product sales as a result of a change in the tax treatment of this product earlier this year. · Hong Kong insurance sales of US$55 million were down seven per cent from the third quarter of 2011 as agent productivity declined, following strong sales results in the second quarter in advance of price increases. · Other Asia (Asia excluding Hong Kong, Japan and Indonesia) insurance sales of US$63 million were five per cent lower than the third quarter of 2011. Growth across most territories was more than offset by a decline in sales of our recently repriced U.S. dollar participating product in Taiwan. Third quarter 2012 wealth sales of US$1.1 billion were 22 per cent higher than the third quarter of 2011. · Other Asia wealth sales were US$571 million, 61 per cent higher than the third quarter of 2011. The key driver was China where strong bond sales in Manulife TEDA delivered wealth sales of more than two and a half times the third quarter of 2011. · Indonesia wealth sales of US$174 million were nine per cent higher than the third quarter of 2011, driven by mutual fund sales. · Japan wealth sales of US$178 million were six per cent higher than the same quarter a year ago.Foreign fixed annuity sales grew more than 150 per cent from the third quarter of 2011, despite lower interest rates, which offset the impact of two variable annuity product withdrawals during the quarter. · Hong Kong wealth sales of US$167 million were 22 per cent lower than the third quarter of 2011. Contributing to the decline were lower equity fund sales due to client preferences for bond funds and lower pension sales in advance of the November 2012 launch of the Employee Choice Arrangement as part of the Mandatory Provident Fund. We continued to successfully expand distribution capacity in both agency and bank channels, key pillars of our Asian growth strategy.Distribution highlights include: · Insurance sales through the bank channel grew 42 per cent over third quarter 2011 levels. In Indonesia, insurance sales through the bank channel were three times higher than the same period in 2011 with strong growth from several bank partners, including Bank Danamon. · Contracted agents at the end of September 2012 were more than 51,000, up 11 per cent from the end of September 2011. Canada Division We continue to build our diversified Canadian franchise. Over the past twelve months, the Manulife Mutual Funds business was the fastest growing franchise of the top ten fund management companies reporting to IFIC measured by growth in assets under management3. During the quarter, we launched Manulife Private Wealth to focus on providing personalized wealth management and banking solutions to high net worth customers. In the first half of the year, our Group businesses led the industry in sales4 and, during the third quarter, continued to produce solid results.Individual Insurance continued to drive our desired shift in mix of business and year-to-date travel sales reached record levels. According to the most recent industry information, both Group Retirement Solutions (GRS) and Group Benefits led the Canadian industry in sales4 in the first half of the year. GRS’ third quarter sales of $222 million were 17 per cent higher than the same period a year ago, reflecting strong cross selling results with over 50 per cent of sales resulting from relationships shared with Group Benefits. Group Benefits’ sales of $71 million declined 16 per cent from the third quarter of 2011, reflecting normal variability of sales in the group market. Individual Insurance sales continued to align with our strategy to reduce new business risk, with a significantly lower proportion of sales with guaranteed long duration features compared to the same period a year ago. Third quarter sales of 1 This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 2 Sales, premiums and deposits and funds under management growth (decline) rates are quoted on a constant currency basis. Constant currency is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 3 Based on reporting from the Investment Funds Institute of Canada (IFIC) as at September 30, 2012. 4Based on quarterly LIMRA industry sales report as at June 30, 2012. Manulife Financial Corporation – Third Quarter 2012 3 recurring premium products of $66 million were modestly above third quarter 2011 levels, reflecting strong growth in non-guaranteed long duration products offset by lower guaranteed product sales. Third quarter single premium sales of $81 million were seven per cent above the third quarter 2011, driven by continued expansion in travel insurance.Record year-to-date travel insurance sales increased 28 per cent compared to the first nine months of 2011. Individual Wealth Management sales of $2.1 billion in the quarter were six per cent lower than the same period last year, dampened by the competitive and macro-economic environment. · As at September 30, 2012, Manulife Bank achieved record net assets of over $21 billion driven by strong client retention and record new lending volumes of $3.5 billion year-to-date.New lending volumes for the quarter of $1.1 billion were down modestly from third quarter 2011 levels. · Manulife Mutual Funds (MMF) assets under management (AUM) were a record $19.6 billion as at September 30, 2012, up 16 per cent from September 30, 2011. Industry AUM8 increased by 10 per cent over the same period. MMF third quarter gross retail sales of $459 million increased by 20 per cent from the second quarter of 2012 and were nine per cent higher than the third quarter of 2011. The growth reflects the impact of increased penetration on third party recommended lists, success of a number of recently launched funds, and continued strong performance in balanced and fixed income fund categories. · Sales of segregated fund products of $461 million in the quarter were 13 per cent below the same period last year. Fixed rate product sales also continued at lower levels, reflecting the continued low interest rate environment. U.S. Division We are very pleased with our third quarter results, as strong sales in both Retirement Plan Services and Mutual Funds contributed to record funds under management5 in both businesses. We also continued to expand future growth opportunities extending our market reach with a new product offering in Retirement Plan Services and broadening distribution relationships in Mutual Funds where we recently attained Preferred Fund Family status in Edward Jones.This status furthers our position as a world class provider of asset management services. Wealth management sales (excluding Variable Annuities) were US$4.7 billion, an increase of 12 per cent from the same quarter in the prior year driven by increased sales in both John Hancock Retirement Plan Services (“JH RPS”) and John Hancock Mutual Funds (“JH Funds”). · JH RPS sales of US$1.5 billion were a record third quarter result and represented an increase of 29 per cent compared with the same quarter in the prior year as JH RPS capitalized on high plan turnover in the market. Together with strong equity markets this helped drive funds under management to a record US$71 billion as at September 30, 2012, a 20 per cent increase from September 30, 2011. In September 2012, JH RPS launched “TotalCare”, a full service group annuity to expand sales opportunities in the 401(k) market. · JH Funds achieved record funds under management as at September 30, 2012 of US$41 billion, a 26 per cent increase from September 30, 2011. Third quarter sales increased nine per cent to US$3.1 billion compared with the same quarter in the prior year.A strong product line and success in adding our funds to strategic partner recommended lists, as well as a focused sales and marketing campaign, helped to drive these results.JH Funds experienced positive net sales6 in the non-proprietary market segment, while the overall industry incurred net redemptions year-to-date through September 2012.As of September 30, 2012, JH Funds offered 22 Four- or Five-Star Morningstar7rated equity and fixed income mutual funds. · The John Hancock Lifestyle and Target Date portfolios offered through our mutual fund, 401(k), variable annuity and variable life products had assets under management of US$79.2 billion as of September 30, 2012, a 19 per cent increase over September 30, 2011. Lifestyle funds led JH Funds sales with US$413 million in the third quarter of 2012, an increase of five per cent over the same period in the prior year. Lifestyle and Target Date portfolios offered through our 401(k) products continued to be the most attractive offerings, with US$2.4 billion or 70 per cent of premiums and deposits8 in the third quarter of 2012, an increase of 14 per cent over the same quarter in the prior year.As of September 30, 2012, John Hancock was the fourth largest manager of assets in the U.S. for Lifestyle and Target Date funds offered through retail mutual funds and variable insurance products9. · John Hancock Annuities (“JH Annuities”) sales declined as a result of management actions to reduce our risk exposure on fixed deferred and variable annuity businesses.We recently announced our decision to stop writing new business related to these products. Insurance sales in the U.S. for the third quarter declined 20 per cent compared with the same period in the prior year due to the non-recurrence of the 2011 Federal Long Term Care plan open enrollment. Excluding the Federal Long Term Care plan sales, insurance sales increased 11 per cent.New products with favourable risk characteristics contributed positively to the results and the businesses continued to execute on strategies to reduce risk and raise margins. · John Hancock Life (“JH Life”) sales of US$142 million were up 14 per cent over third quarter 2011.Newly launched products continued to contribute to the sales success, with Protection UL sales of US$40 million and Indexed UL sales of US$10 million. 5 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 6 Source: Strategic Insight SIMFUND. Net sales (net new flows) is calculated using retail long-term open end mutual funds for managers in the non-proprietary channel. Figures exclude money market and 529 share classes. 7 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star, respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10 year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. 8 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 9 Source: Strategic Insight. Includes Lifestyle and Lifecycle (Target Date) mutual fund assets and fund-of-funds variable insurance product assets (variable annuity and variable life). Manulife Financial Corporation – Third Quarter 2012 4 · John Hancock Long Term Care (“JH LTC”) sales of US$13 million in the third quarter declined 81 per cent compared with the same period in 2011.Excluding the Federal Long Term Care plan sales, JH LTC sales declined by 19 per cent, reflecting the impact of new business price increases implemented in 2011 and 2012. JH LTC is experiencing strong early success with a new product, launched in 36 states, that offers an innovative alternative to traditional inflation options. Manulife Asset Management Assets managed by Manulife Asset Management increased by $20.7 billion to $227.5 billion as at September 30, 2012 compared with September 30, 2011. At September 30, 2012, Manulife Asset Management had a total of 61 Four- and Five-Star Morningstar rated funds.This represents an increase of seven funds from September 30, 2011. Manulife Financial Corporation – Third Quarter 2012 5 MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) is current as of November 8, 2012, unless otherwise noted. This MD&A should be read in conjunction with the MD&A and audited consolidated financial statements contained in our 2011 Annual Report. For further information relating to our risk management practices and risk factors affecting the Company, see “Risk Factors” in our most recent Annual Information Form, “Risk Management and Risk Factors” and “Critical Accounting and Actuarial Policies” in the MD&A in our 2011 Annual Report and the “Risk Management” note to the consolidated financial statements in our most recent annual and interim reports. Contents AOVERVIEW DRISK MANAGEMENT AND RISK FACTORS UPDATE 1.Introduction of core earnings 1.General macro-economic risk factors 2.Third quarter highlights 2.Regulatory capital, actuarial and accounting risks BFINANCIAL HIGHLIGHTS 3.Additional risks – Entities within the MFC Group are interconnected which may make separation difficult 1.Third quarter earnings (loss) analysis 4.Variable annuity and segregated fund guarantees 2.Year-to-date earnings analysis 5.Publicly traded equity performance risk 3.U.S. GAAP results 6.Interest rate and spread risk 4.Sales, premiums and deposits 5.Funds under management EACCOUNTING MATTERS AND CONTROLS 6.Capital 1.Critical accounting and actuarial policies 2.Actuarial methods and assumptions CPERFORMANCE BY DIVISION 3.Sensitivity of policy liabilities to updates to assumptions 1.Asia 4.Future accounting and reporting changes 2.Canada 5.Quarterly financial information 3.U.S. 6.Changes in internal control over financial reporting 4.Corporate and Other 7.Audit Committee FOTHER 1.Quarterly dividend 2.Outstanding shares – selected information 3.Performance and non-GAAP measures 4.Caution regarding forward-looking statements A OVERVIEW A1 Introduction of core earnings The Company introduced a “core earnings” non-GAAP measure to help investors better understand the long-term earnings capacity and valuation of the business. Core earnings excludes the direct impact of equity markets and interest rates as well as a number of other items, outlined below, that are considered material and exceptional in nature. This metric is not insulated from macro-economic factors which can have a significant impact. Any future changes to the core earnings definition referred to below, will be disclosed. Items excluded from core earnings are: 1. The direct impact of equity markets and interest rates, consisting of: · Income (loss) on variable annuity guarantee liabilities not dynamically hedged. · Income (loss) on general fund equity investments supporting policy liabilities and on fee income. · Gains (losses) on macro equity hedges relative to expected costs.The expected cost of macro hedges is calculated using the equity assumptions used in the valuation of policy liabilities. · Gains (charges) on higher (lower) fixed income reinvestment rates assumed in the valuation of policy liabilities, including the impact on the fixed income ultimate reinvestment rate (“URR”). · Gains (losses) on sale of available-for-sale (“AFS”) bonds and open derivatives not in hedging relationships in the Corporate and Other segment. 2. The earnings impact of the difference between the net increase (decrease) in variable annuity liabilities that are dynamically hedged and the performance of the related hedge assets.Our variable annuity dynamic hedging strategy is not designed to completely offset the sensitivity of policy liabilities to all risks or measurements associated with the guarantees embedded in these products for a number of reasons, including:provisions for adverse deviation, fund performance, the portion of the interest rate risk that is not dynamically hedged, realized equity and interest rate volatilities and changes to policyholder behaviour. Manulife Financial Corporation – Third Quarter 2012 6 3. Net investment related gains in excess of $200 million per annum or net losses on a year-to-date basis.Investment gains (losses) relate to fixed income trading, non-fixed income returns, credit experience and asset mix changes.These gain and losses are a combination of reported investment experience as well as the impact of investing activities on the measurement of our policy liabilities.The maximum of $200 million per annum to be reported in core earnings compares with an average of over $80 million per quarter of investment gains reported since first quarter 2007. 4. Mark-to-market gains or losses on assets held in the Corporate and Other segment other than gains on AFS equities and seed investments in new segregated or mutual funds. 5. Changes in actuarial methods and assumptions. 6. The impact on the measurement of policy liabilities of changes in product features or new reinsurance transactions, if material. 7. Goodwill impairment charges. 8. Gains or losses on disposition of a business. 9. Material one-time only adjustments, including highly unusual/extraordinary and material legal settlements or other items that are material and exceptional in nature. Tax on the above items. Impact of enacted or substantially enacted income tax rate changes. Items that are included in core earnings include: 1. Expected earnings on in-force, including expected release of provisions for adverse deviation, fee income, margins on group business and spread business such as Manulife Bank and asset fund management. 2. Macro hedging costs based on expected market returns. 3. New business strain. 4. Policyholder experience gains or losses. 5. Acquisition and operating expenses compared to expense assumptions used in the measurement of policy liabilities. 6. Up to $200 million of investment gains reported in a single year. 7. Earnings on surplus other than mark-to-market items. Gains on AFS equities and seed money investments are included in core earnings. 8. Routine or non-material legal settlements. 9. All other items not specifically excluded. Tax on the above items. All tax related items except the impact of enacted or substantially enacted income tax rate changes. A2 Third quarter highlights In the third quarter of 2012, we reported a net loss attributed to shareholders of $227 million and core earnings10 of $556 million. Core earnings were $27 million lower than the second quarter of 2012 and $68 million lower than the third quarter 2011. The decline from the third quarter 2011 was due to increased macro hedge costs (impacted by additional hedge positions and lower interest rates), increased business development expenses, increased expenses related to the Company’s own pension plans and lower tax provision releases related to closed tax positions.Business growth in Asia and the favourable impact on new business strain related to product repositioning in the U.S. and Canada were partially offset by costs related to expansion in Asia and lower favourable claims experience in Canada. Excluded from core earnings in the third quarter 2012 were net charges of $783 million. These charges included $1,006 million related to updates to actuarial methods and assumptions and $200 million impairment of goodwill.These items were partially offset by the favourable impact of investing activities, which exceeded the $50 million of investment gains included in core earnings by $363 million. The Minimum Continuing Capital and Surplus Requirements (“MCCSR”) capital ratio for The Manufacturers Life Insurance Company (“MLI”) closed the quarter at 204 per cent compared to 213 per cent at the end of the second quarter.The nine point reduction in MLI’s MCCSR ratio during the quarter was due to the combination of the increase in required capital for asset and segregated fund guarantee risks and the decrease in available capital related to dividends paid.The goodwill impairment charge did not impact the ratio. Insurance sales11 in the third quarter of 2012 were $596 million, a decline of eight per cent from the third quarter of 2011 primarily as a result of the non-recurrence of an event in the U.S. in 2011.In Asia, the record sales in South East Asia12 were offset by expected lower sales in Japan following recent tax ruling changes to the cancer product.In Canada, we reported lower but more profitable sales in Individual Insurance, and lower large case sales in Group Benefits.In the U.S., sales declined due to the 2011 open enrollment period for the Federal Long Term Care plan, partially offset by an increase in JH Life sales. 10 Core earnings is a non-GAAP measure. For a discussion of our use of non-GAAP measures, see “Performance and non-GAAP Measures” below. 11 Insurance sales is a non-GAAP measure. For a discussion of our use of non-GAAP measures, see “Performance and non-GAAP Measures” below. 12 South East Asia refers to Indonesia, Philippines, Singapore, Malaysia, Thailand, Vietnam and Cambodia. Manulife Financial Corporation – Third Quarter 2012 7 Wealth sales13 exceeded $8 billion for third quarter 2012, an increase of four per cent from the third quarter of 2011.In our asset management businesses, sales of mutual funds in both Canada and the U.S. increased by nine per cent compared with third quarter 2011, and sales in the group retirement businesses increased 29 per cent in the U.S. and 17 per cent in Canada.In Asia, Manulife TEDA reported bond fund sales of more than two and half times those in the prior year third quarter.These increases were partially offset by lower sales of variable annuity products across all divisions.Japan announced the withdrawal of two variable annuity products and the U.S. announced its decision to stop writing new business related to both fixed deferred and variable annuity business. B FINANCIAL HIGHLIGHTS C$ millions unless otherwise stated, Quarterly Results YTD Results unaudited 3Q 2012 2Q 2012 3Q 2011 Net income (loss) attributed to shareholders $ ) $ ) $ ) $ $ Common shareholders’ net income (loss) $ ) $ ) $ ) $ $ Core earnings(1) $ Earnings (loss) per common share (C$) $ ) $ ) $ ) $ $ Diluted core earnings per common share, excluding convertible instruments (C$)(1) $ Return on common shareholders’ equity(1) (annualized) )% )% )% % % U.S. GAAP net income attributed to shareholders (1) $ Sales(1) Insurance products $ Wealth products $ Premiums and deposits(1) Insurance products $ Wealth products $ Funds under management(1) (C$ billions) $ Capital(1)(C$ billions) $ MLI’s MCCSR ratio % This item is a non-GAAP measure. For a discussion of our use of non-GAAP measures, see “Performance and Non-GAAP Measures” below. B1 Third quarter earnings (loss) analysis The table below reconciles the third quarter 2012 core earnings of $556 million to the reported net loss attributed to shareholders of $227 million.Excluded from core earnings in the third quarter 2012 were net charges of $783 million. These charges included $1,006 million related to updates to actuarial methods and assumptions and $200 million impairment of goodwill.These items were partially offset by the favourable impact of investing activities as returns exceeded the $50 million of investment gains included in core earnings by $363 million. The $1,006 million net charge related to the update to the actuarial methods and assumptions is broadly grouped into three categories:(i) updates to actuarial standards of practice, (ii) updates largely related to the current macro-economic climate, and (iii) all other results of the annual review of assumptions.The current macro-economic climate, including current low interest rates and the current level of equity markets, has made minimum interest rate guarantees and equity fund performance guarantees more valuable and has therefore increased the propensity of policyholders to retain their policies and alter withdrawal patterns of their guaranteed withdrawal benefits. · The charge related to updates to actuarial standards was $244 million and related to updates to Actuarial Standards of Practice for the calibration of equity returns used in stochastic models to value segregated fund guarantee liabilities. · Charges related largely to the impact of the current macro-economic climate were $1,120 million.Charges resulted from strengthening withdrawal and lapse assumptions for U.S. Variable Annuity Guaranteed Minimum Withdrawal Benefit policies, and updates to lapse assumptions for certain life insurance products in the U.S. Charges also resulted from updates to bond parameters for segregated fund guarantees and from updates to interest rates for certain participating insurance businesses. · Other changes to actuarial methods and assumptions netted to a gain of $358 million.Favourable impacts to earnings resulted from updates to mortality and morbidity assumptions, net updates to expense assumptions, refinements to modeling of corporate spreads, refinements to the margins on our dynamically hedged variable annuity business and from a number of refinements in the modeling of policy cash flows.Partially offsetting these favourable impacts were updated lapse assumptions in Japan and Canada, and the net impact of refinements to the modeling of cash flows and updated assumed return assumptions for alternative assets. As we disclosed in the second quarter of 2012, we intend to update our ultimate reinvestment rate (“URR”) assumptions on a quarterly basis commencing in 2013. 13 Wealth sales is a non-GAAP measure. For a discussion of our use of non-GAAP measures, see “Performance and non-GAAP Measures” below. Manulife Financial Corporation – Third Quarter 2012 8 The $200 million charge related to goodwill was associated with the Individual Insurance business in Canada and was driven by the low interest rate environment. The $363 million gain related to investment activity included market gains on non-fixed income investments in the third quarter in excess of returns assumed in the measurement of policy liabilities, the positive impact on the measurement of policy liabilities of originating more favourable investments than assumed in measurement models, and the positive impact on the measurement of policy liabilities of fixed income trading activities to lengthen the portfolio. Quarterly results C$ millions, unaudited 3Q 2012 2Q 2012 3Q 2011 Core earnings(1) Asia Division $ $ $ Canada Division U.S. Division Corporate & Other (excluding expected cost of macro hedges) Expected cost of macro hedges(2) Core investment gains 50 50 50 Total core earnings $ $ $ Items excluded from core earnings other than the direct impact of equity markets and interest rates: Income (charges) on variable annuity guarantee liabilities that are dynamically hedged(3),(4) ) ) Investment gains related to fixed income trading, market value increases in excess of expected alternative assets investment returns, asset mix changes and credit experience 51 Impact of major reinsurance transactions, in-force product changes and dispositions(5) 26 62 Change in actuarial methods and assumptions, excluding ultimate reinvestment rate (“URR”) ) - ) Goodwill impairment charge ) - - Total items excluded from core earnings other than the direct impact of equity markets and interest rates $ ) $ ) $ ) Net income (loss) excluding the direct impact of equity markets and interest rates(1) $ ) $ $ ) Direct impact of equity markets and interest rates(6): Income (charges) on variable annuity liabilities that are not dynamically hedged(3) ) ) Gains (charges) on general fund equity investments supporting policy liabilities and on fee income 55 ) ) Gains (losses) on macro equity hedges relative to expected costs(2),(3) ) Gains (charges) on higher (lower) fixed income reinvestment rates assumed in the valuation of policy liabilities(7) ) ) Gains (charges) on sale of available-for-sale (AFS) bonds and derivative positions in the Corporate segment ) 96 Charges due to lower fixed income URR assumptions used in the valuation of policy liabilities - ) ) Direct impact of equity markets and interest rates $ ) $ ) $ ) Net loss attributed to shareholders $ ) $ ) $ ) Core earnings and net income (loss) excluding the direct impact of equity markets and interest rates are non-GAAP measures. See “Performance and Non-GAAP Measures” below. The third quarter 2012 net loss from macro equity hedges was $210 million and consisted of a $124 million charge related to the estimated expected cost of the macro equity hedges relative to our long-term valuation assumptions and a charge of $86 million because actual markets outperformed our valuation assumptions. Losses from macro hedge experience and the dynamic hedges in the third quarter of 2012 were $379 million and offset 49 per cent of the gross equity exposures.As noted below we reported a gain on variable guarantee liabilities that are dynamically hedged. Our variable annuity guarantee dynamic hedging strategy is not designed to completely offset the sensitivity of policy liabilities to all risks associated with the guarantees embedded in these products. The gain in the third quarter mostly related to equity fund results that outperformed indices as well as gains from bond funds due to tightening of corporate spreads.See the Risk Management section of our 2011 Annual MD&A. The $26 million net gain for major reinsurance transactions in the third quarter includes a gain related to recapture of an existing assumed reinsurance contract in JH Life and a gain related to a transaction to coinsure 23 per cent of our U.S. fixed deferred annuity business. The direct impact of equity markets and interest rates is relative to our policy liability valuation assumptions and includes changes to interest rate assumptions.Also included are gains and losses on derivatives associated with our macro equity hedges. We also include gains and losses on the sale of AFS bonds as management may have the ability to partially offset the direct impacts of changes in interest rates reported in the liability segments. Manulife Financial Corporation – Third Quarter 2012 9 The decline in credit spreads in the quarter was the major driver of the impact of changes in fixed income investment rates. Our hedging activity reduced exposure to changes in risk free rates, but still left us exposed to the effect of changes in credit spreads. While we hedge our exposure to risk free rates, our sensitivity is not uniform across all points on the yield curve. During the quarter, losses resulted from twisting of the risk free curve, and these were largely offset by the reduction in swap spreads. B2 Year-to-date earnings analysis The table below reconciles the year-to-date core earnings of $1,650 million to the reported net income attributed to shareholders of $679 million.The decline in core earnings compared with the prior year was due to increased pension expense on the Company’s pension plans, unfavourable claims experience in the U.S., higher business development expenses, higher macro hedge expected costs, and lower gains from tax related items.These items were partially offset by the favourable impact of business growth and product changes as well as the non-recurrence of the 2011 property and casualty charge related to the earthquake in Japan. C$ millions, unaudited For the nine months ended September 30, Core earnings $ $ Items excluded from core earnings other than the direct impact of equity markets and interest rates: Income (charges) on variable annuity guarantee liabilities that are dynamically hedged 76 ) Investment gains related to fixed income trading, market value increases in excess of expected alternative assets investment returns, asset mix changes and credit experience Impact of major reinsurance transactions, in-force product changes and dispositions Change in actuarial methods and assumptions, excluding ultimate reinvestment rate (“URR”) ) ) Goodwill impairment charge ) - Total items excluded from core earnings other than the direct impact of equity markets and interest rates $ ) $ ) Net income excluding the direct impact of equity markets and interest rates $ $ Direct impact of equity markets and interest rates ) ) Net income attributed to shareholders $ $ B3 U.S. GAAP results Net income attributed to shareholders in accordance with U.S. GAAP14 for the third quarter of 2012 was $481 million, compared with a net loss of $227 million under IFRS.As we are no longer reconciling our financial results under U.S. GAAP in our consolidated financial statements, net income in accordance with U.S. GAAP is considered a non-GAAP financial measure. A reconciliation of the major differences in net income (loss) attributed to shareholders in accordance with IFRS to net income in accordance with U.S. GAAP for the third quarter follows.The differences are expanded upon below. C$ millions, unaudited Quarterly results For the quarter ended September 30, Net loss attributed to shareholders in accordance with IFRS $ ) $ ) Key earnings differences: For variable annuity guarantee liabilities $ ) $ Related to the impact of mark-to-market accounting and investing activities on investment income and policy liabilities New business differences including acquisition costs ) 19 Charges due to lower fixed income ultimate reinvestment rates assumptions used in the valuation of policy liabilities under IFRS - 67 Changes in actuarial methods and assumptions, excluding URR Goodwill impairment charge - Changes related to major reinsurance transactions 55 ) Other differences 42 Total earnings differences $ $ Net income attributed to shareholders in accordance with U.S. GAAP $ $ 1) Restated as a result of adopting Accounting Standards Update No. 2010-26, “Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts” (“ASU 2010-26”) effective January 1, 2012 but requiring application to 2011.The impact for third quarter 2011 was a net increase in earnings of $70 million, all of which is included in “New business differences including acquisition costs”. 14 Net income in accordance with U.S. GAAP is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – Third Quarter 2012 10 Accounting for variable annuity guarantee liabilities IFRS follows a predominantly “mark-to-market” accounting approach to measure variable annuity guarantee liabilities whereas U.S. GAAP only uses “mark-to-market” accounting for certain benefit guarantees, and reflects the Company’s own credit standing in the measurement of the liability.In the third quarter of 2012, we reported a net gain of $97 million (2011 – $409 million gain) in our total variable annuity businesses under U.S. GAAP as the decrease in the variable annuity guarantee liabilities was only partially offset by the dynamic hedge asset losses recorded in the quarter. Investment income and policy liabilities Under IFRS, accumulated unrealized gains and losses arising from fixed income investments and interest rate derivatives supporting policy liabilities are largely offset in the valuation of the policy liabilities. The third quarter 2012 IFRS impacts on insurance liabilities of fixed income reinvestment assumptions, general fund equity investments, activities to reduce interest rate exposures and certain market and trading activities totaled a net $138 million gain (2011 – loss of $487 million) compared with U.S. GAAP net realized gains and other investment income of $373 million (2011 – gain of $413 million). Differences in the treatment of acquisition costs and other new business items Acquisition costs that are related to and vary with the production of new business are explicitly deferred and amortized under U.S. GAAP but are recognized as an implicit reduction in insurance liabilities along with other new business gains and losses under IFRS. Changes in actuarial methods and assumptions The net charge recognized under IFRS from the annual review of actuarial methods and assumptions of $1,006 million (2011 – charge of $651 million) compared to a net charge of $575 million (2011 – charge of $344 million) on a U.S. GAAP basis.The charges on a U.S. GAAP basis related primarily to changes in assumptions driven by the macro-economic environment. Goodwill impairment In the third quarter of 2012, we recorded a $200 million IFRS goodwill impairment charge related to our Canadian Individual Life Insurance business.While we cannot currently reasonably estimate the impact, if any, that the conditions leading to impairment under IFRS have on our U.S. GAAP results, goodwill impairment testing on a U.S. GAAP basis will be completed in the fourth quarter of 2012. Impact of major reinsurance transactions In the third quarter of 2012 we completed a coinsurance transaction related to the John Hancock New York block of fixed deferred annuity business.This net gain was higher on a U.S. GAAP basis. Total equity in accordance with U.S. GAAP15 as at September 30, 2012 was approximately $17 billion higher than under IFRS.Of this difference, approximately $11 billion was attributable to the higher cumulative net income on a U.S. GAAP basis. The remaining difference was primarily attributable to the treatment of unrealized gains on fixed income investments and derivatives in a cash flow hedging relationship which are reported in equity under U.S. GAAP, but where the fixed income investments and interest rate derivatives are supporting policy liabilities, these accumulated unrealized gains are largely offset in the valuation of the policy liabilities under IFRS. The majority of the difference in equity between the two accounting bases as at September 30, 2012 arose from our U.S. businesses. A reconciliation of the major differences in total equity is as follows: As at September 30, C$ millions, unaudited Total equity in accordance with IFRS $ $ Differences in shareholders’ retained earnings and participating policyholders’ equity Differences in Accumulated Other Comprehensive Income attributable to: Available-for-sale securities and other Cash flow hedges Translation of net foreign operations ) ) Differences in share capital, contributed surplus and non-controlling interest in subsidiaries 55 Total equity in accordance with U.S. GAAP $ $ B4 Total Company sales and total Company premiums and deposits16 Insurance sales in the third quarter of 2012 were $596 million, a decline of eight per cent from the third quarter of 2011 primarily as a result of the non-recurrence of a U.S. event in the prior year. Manulife delivered record insurance sales in South East Asia driven by record sales in Indonesia, as well as solid sales in Affinity products in Canada and John Hancock Life in the U.S.: · Third quarter Asia insurance sales were in line with the same period a year ago. Record insurance sales in Indonesia were 38 per cent higher than the third quarter of 2011, led by strong bancassurance sales which were offset by expected lower sales in Japan due to tax changes in the second quarter of 2012. 15 Total equity in accordance with U.S. GAAP is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 16 Growth (declines) in sales and premiums and deposits is stated on a constant currency basis. Constant currency basis is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – Third Quarter 2012 11 · In Canada, third quarter insurance sales declined seven per cent from the third quarter of 2011. This was largely due to the decline in Group Benefits sales reflecting normal business variability and an expected decline in Individual Insurance sales of guaranteed long duration products, consistent with our lower risk product strategy. Third quarter Individual Insurance sales were aligned with our strategy to reduce new business risk, with a significantly lower proportion of sales with guaranteed long duration features compared to one year ago. · In the U.S., third quarter insurance sales decreased 20 per cent from the same period of 2011 largely due to an expected decline in Long-Term Care sales as a result of the non-recurrence of the 2011 Federal Long Term Care plan open enrollment period. John Hancock Life insurance sales increased by 14 per cent, reflecting the success of newly launched products with a more favourable business mix. Wealth sales exceeded $8 billion for third quarter 2012, an increase of four per cent from the third quarter of 2011: · In Asia, third quarter wealth sales increased 22 per cent over the same period of 2011 due to the continued success of fixed annuity product sales in Japan and increased bond fund sales from Manulife TEDA in China. · In Canada, third quarter wealth sales declined four per cent from the third quarter of 2011. Strong sales in mutual funds and Group Retirement Solutions were more than offset by lower segregated fund and fixed product sales. Manulife Bank reported record net assets reflecting good client retention and origination. · In the U.S., third quarter wealth sales increased five per cent from the third quarter of 2011 despite a 59 per cent decrease in annuity sales over the same period. Excluding annuity sales, third quarter wealth sales increased 15 per cent over the third quarter of the prior year. The increase in wealth sales reflects record third quarter sales in the 401(k) business and a nine per cent increase in mutual fund sales over the third quarter of 2011. Premiums and deposits measures Total Company third quarter insurance premiums and deposits of $5.6 billion were in line with the third quarter of 2011. Growth was driven by sales in Asia and the Affinity business in Canada, offset by a reinsurance recapture in the U.S. Total Company premiums and deposits for wealth businesses exceeded $11 billion for the third quarter of 2012, ten per cent higher compared with the same quarter in 2011. Growth was strong throughout most of Asia and also in the North American mutual fund and retirement businesses. B5Funds under management17 Total funds under management as at September 30, 2012 were a record $515 billion, an increase of $23 billion or nine per cent on a constant currency basis18 over September 30, 2011.The increase was driven by $50 billion of investment returns and $8 billion of net positive policyholder cash flows. These increases were partially offset by $20 billion due to the stronger Canadian dollar; $7 billion related to the reinsurance of U.S. fixed deferred annuity business and $8 billion of expenses, commissions, taxes and other items. B6 Capital19 MFC’s total capital as at September 30, 2012 was $28.5 billion, a decrease of $1.2 billion from June 30, 2012 and a decrease of $0.4 billion from September 30, 2011.The decrease from September 30, 2011 was driven by $1.1 billion from the stronger Canadian dollar and cash dividends of $0.7 billion partially offset by net capital raised of $0.8 billion and net earnings of $0.6 billion over the period. As at September 30, 2012 MLI reported an MCCSR ratio of 204 per cent, a net decline of nine points compared with 213 per cent at June 30, 2012.The reduction in MLI’s MCCSR ratio was largely due to the net loss in the quarter and the increase in required capital for asset and segregated fund guarantee risks. The goodwill impairment charge did not impact the ratio. C PERFORMANCE BY DIVISION C1 Asia Division ($ millions unless otherwise stated) Quarterly results YTD results Canadian dollars 3Q 2012 2Q 2012 3Q 2011 3Q 2012 3Q 2011 Net income (loss) attributed to shareholders Core earnings Premiums and deposits Funds under management (billions) U.S. dollars Net income (loss) attributed to shareholders Core earnings Premiums and deposits Funds under management (billions) 17 Funds under management is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 18 This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 19 Capital is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – Third Quarter 2012 12 Asia Division recorded net income attributed to shareholders of US$492 million for the third quarter of 2012 compared to a net loss of US$726 million for the third quarter of 2011. The significant increase was primarily related to the direct impact of equity markets and interest rates on variable annuity guarantee liabilities.Core earnings of US$231 million increased by US$7 million compared to the third quarter of 2011 as gains due to business growth were partially offset by expenses related to expansion initiatives. Year-to-date net income attributed to shareholders was US$1,290 million compared with a net loss of US$341 million for the same period of 2011. Premiums and deposits20 for the third quarter of 2012 were US$3.0 billion, up 15 per cent from the third quarter of 2011.Premiums and deposits for insurance products of US$1.6 billion were 13 per cent higher driven by in-force business growth from all territories, most notably in Japan. Wealth management premiums and deposits of US$1.4 billion were 19 per cent higher driven by increased sales of Manulife TEDA bond funds and fixed annuities in Japan. Funds under management as at September 30, 2012 were US$77.5 billion, an increase of 14 per cent from US$68.1 billion at September 30, 2011 on a constant currency basis.Growth was driven by net policyholder cash inflows of US$5.3 billion across the territories and by favourable investment returns. C2 Canada Division(1) ($ millions unless otherwise stated) Quarterly results YTD results Canadian dollars 3Q 2012 2Q 2012 3Q 2011 3Q 2012 3Q 2011 Net income (loss) attributed to shareholders Core earnings Premiums and deposits Funds under management (billions) The Company moved the reporting of its International Group Program business unit from U.S. Division to Canada Division in 2012. Prior period results have been restated to reflect this change. Canada Division’s net income attributed to shareholders was $378 million for the third quarter of 2012 compared to a net loss of $92 million for the third quarter of 2011.The increase was driven by gains in the quarter and losses in the third quarter of 2011 related to the direct impact of equity markets and interest rates and other investment related items. Core earnings for the third quarter of 2012 were $229 million, $30 million lower than the third quarter of the prior year primarily due to less favourable claims experience. Year-to-date net income attributed to shareholders was $918 million compared with $681 million for the same period of 2011. Premiums and deposits in the third quarter of 2012 were $4.2 billion, up three per cent from third quarter 2011 levels.Strong growth in our group retirement business driven by sales and deposits from a growing block of in-force participants and increased mutual fund deposits were partially offset by lower sales of segregated fund and fixed wealth products. Funds under management grew by 11 per cent or $12.6 billion to a record $131.1 billion as at September 30, 2012 compared with September 30, 2011.The increase reflects both business growth across the division and the increase in asset market values resulting from declining interest rates and equity market appreciation during the last 12 months. C3 U.S. Division(1),(2) ($ millions unless otherwise stated) Quarterly results YTD results Canadian dollars 3Q 2012 2Q 2012 3Q 2011 3Q 2012 3Q 2011 Net income (loss) attributed to shareholders $ $ $ ) $ $ Core earnings Premiums and deposits Funds under management (billions)(3) U.S. dollars Net income (loss) attributed to shareholders $ $ $ ) $ $ Core earnings Premiums and deposits Funds under management (billions)(3) The Company moved the reporting of its International Group Program business unit to Canada Division in 2012. Prior period results have been restated to reflect this change. The Company moved its Privately Managed Accounts unit to Corporate and Other in 2012.Prior period results have been restated to reflect this change. Reflects the impact of annuity reinsurance transactions in Q3 and Q2 2012. 20 All premium and deposit growth (declines) are stated on a constant currency basis. Manulife Financial Corporation – Third Quarter 2012 13 U.S. Division reported net income attributed to shareholders of US$439 million for the third quarter of 2012 compared to a net loss of US$1,048 million for the third quarter of 2011.The increase was driven by the direct impact of equity markets and interest rates, other investment related items and gains in third quarter 2012 related to a new deferred annuity coinsurance agreement in JH Annuities and the termination of reinsurance assumed contracts in JH Life. Core earnings for the third quarter of 2012 were US$289 million, an increase of US$24 million compared to the third quarter of 2011.Contributing to the increase were lower new business strain as a result of repositioning activities partially offset by unfavourable policyholder experience, the one-time reserve impact of the expected wind up of a historical reinsurance ceded agreement and the ongoing impact of the fixed deferred annuity coinsurance transactions. Year-to-date net income attributed to shareholders was US$1,187 million compared with US$121 million for the same period of 2011. In 2010, JH LTC filed with 50 state regulators for premium rate increases averaging approximately 40 per cent on the majority of our in-force retail and group business. To date, approvals of in-force price increases on retail business have been received from 41 states. Premiums and deposits for the third quarter of 2012 were US$8.6 billion, an increase of two per cent from the third quarter of 2011. The increase was primarily driven by higher sales of 401(k) plans and mutual funds, partially offset by lower sales of annuities and higher ceded premiums related to the reinsurance transaction in JH Life. Funds under management as at September 30, 2012 were US$292.0 billion, up 10 per cent from September 30, 2011 on a constant currency basis. The increase was due to positive investment returns, the impact of lower interest rates on market value of funds under management and net sales in Wealth Asset Management, partially offset by surrender and benefit payments in JH Annuities and the transfer of assets related to reinsurance transactions. C4 Corporate and Other(1) ($ millions unless otherwise stated) Quarterly results YTD results Canadian dollars 3Q 2012 2Q 2012 3Q 2011 3Q 2012 3Q 2011 Net income (loss) attributed to shareholders $ ) $ ) $ $ ) $ ) Core earnings (losses) Premiums and deposits Funds under management (billions) As a result of the sale of the Life Retrocession business effective July 1, 2011, the Company moved its P&C Reinsurance business and run-off variable annuity reinsurance business to Corporate and Other. In addition, Corporate and Other has been restated to include the Privately Managed Accounts business and Life Retrocession business for periods prior to the sale. Corporate and Other is composed of: Investment performance on assets backing capital, net of amounts allocated to operating divisions and financing costs, Investment Division’s external asset management business, Property and Casualty (“P&C”) reinsurance business, Run-off reinsurance operations including variable annuities and accident and health. For segment reporting purposes the impact of updates to actuarial assumptions, settlement costs for macro equity hedges and other non-operating items are included in this segment’s earnings.In addition, prior quarter amounts have been restated to include the Life Retrocession business that was sold effective July 1, 2011. Corporate and Other reported a net loss attributed to shareholders of $1,532 million for the third quarter of 2012 compared to net income of $555 million for the third quarter of 2011. The core losses in the third quarter of $241 million increased by $76 million compared to the third quarter of 2011. The increase in core losses were due to: increased amortization of investment losses on the Company’s pension plans, lower investment income due to lower interest rates and lower average assets, higher business development expenses, and higher macro hedge expected costs due to additional hedges and the impact of lower interest rates.These items were partially offset by the non-recurrence of a New Zealand earthquake provision reported in the third quarter of 2011. Excluded from core losses in the third quarter 2012 were charges of $1,291 million.These charges included $1,006 million related to updates to actuarial assumptions, $200 million related to goodwill impairment and $86 million related to experience on the macro hedges in excess of the expected cost.In addition, other mark-to-market gains of $26 million were offset by $25 million of realized losses on AFS bonds and derivative positions reported in the direct impact of interest rates. Gains of $720 million were excluded from core losses in the third quarter 2011.These gains included $1,076 million related to the direct impact of equity markets and interest rates and a gain of $303 million on the sale of our Life Retrocession business, partially offset by updates to actuarial methods and assumptions of $651 million. The year-to-date net loss attributed to shareholders was $2,713 million compared with a net loss of $266 million for the same period of 2011. Premiums and deposits for the third quarter of 2012 were $1.1 billion, up 59 per cent from September 30, 2011 on a constant currency basis. This increase reflects the impact of new institutional asset management mandates. Funds under management as at September 30, 2012 of $20.1 billion declined $7.2 billion from the third quarter 2011.The decline primarily reflects an increase in assets supporting surplus allocated to the operating divisions and the impact of the stronger Canadian dollar. Included in funds under management are assets managed by Manulife Asset Management on behalf of institutional clients of $23.7 billion (September 30, 2011 – $24.1 billion). Manulife Financial Corporation – Third Quarter 2012 14 D RISK MANAGEMENT AND RISK FACTORS UPDATE This section provides an update to our risk management practices and risk factors outlined in the MD&A in our 2011 Annual Report. D1 General macro-economic risk factors In our 2011 Annual Report we outlined potential impacts of macro-economic factors including the impact of a low interest environment. As previously outlined, due to the unfavourable economic conditions we increasingly viewed our objective of $4 billion in net income in 2015 as a stretch target. While the macro-economic environment continues to put pressure on our businesses, we are making progress against our strategic priorities and have increased our focus on improving the efficiency and effectiveness of our operations globally. We have shifted our goal of $4 billion in net income by 2015 by roughly a year, and we are now targeting $4 billion in core earnings in 2016 based on our macro-economic and other assumptions.Our revised objective uses a core earnings target metric, which is consistent with measuring the underlying profitability of our business. D2Regulatory capital, actuarial and accounting risks As outlined in our 2011 Annual Report, as a result of the recent financial crisis, financial authorities and regulators in many countries are reviewing their capital, actuarial and accounting requirements, and the changes may have a material adverse effect on the Company’s consolidated financial statements and regulatory capital, both at transition and subsequently.We may be required to raise additional capital, which could be dilutive to existing shareholders, or to limit the new business we write.Subsequent updates to regulatory and professional standards are outlined below. · The amendments to IAS 19 “Employee Benefits” (“IAS 19R”), effective January 1, 2013 are expected to result in a material reduction in accumulated other comprehensive income (“AOCI”), a component of equity, upon adoption. As at December 31, 2011, the consolidated pre-tax unrecognized net actuarial losses for the Company’s pension and post-employment benefits were $1,011 million and $58 million, respectively (post tax total of $722 million).Theimpact on adoption of IAS 19R for MCCSR purposes is expected to be amortized over eight quarters and will be dependent upon equity markets and interest rates at December 31, 2012. Subsequent changes in pension related net actuarial gains and losses are also expected to impact our MCCSR ratio. · Changes to U.S. statutory accounting practices concerning actuarial reserving standards for certain universal life ("UL") products pursuant to Actuarial Guideline 38 ("AG38") have now been promulgated by the National Association of Insurance Commissioners ("NAIC").The new requirements for in-force business will affect policies issued since July 1, 2005 and in-force on December 31, 2012.We expect that any additional reserve and capital amounts will be manageable within the U.S. operating companies, with no injection of capital. · As outlined in our 2011 Annual Report, where alternative (non-fixed income) assets, such as commercial real estate, private equity, infrastructure, timber, agricultural real estate and oil and gas, are used to support policy liabilities, the policy valuation incorporates assumptions with respect to projected investment returns and the proportion of future policy cash flows that are invested in these assets.Future changes in accounting and/or actuarial standards that limit alternative asset return assumptions or the amount of future cash flows that can be assumed to be invested in these assets could increase policy liabilities and have a material impact on the emergence of earnings.The impact at the time of adoption of any future changes in accounting and/or actuarial standards would depend upon the level of rates at the time and if applicable, the reference rate that is adopted. · In 2010 the International Accounting Standards Board (“IASB”) issued its Insurance Contracts (Phase II) Exposure Draft and the U.S. Financial Accounting Standards Board (“FASB”) issued its Insurance Contract Discussion paper.The IASB recently announced that it expects to issue a limited re-exposure draft in 2013 and the FASB announced it expects to issue an Exposure Draft in 2013.The final standards are not expected to be effective until 2018. As previously outlined, the insurance industry in Canada is working with OSFI and the federal government with respect to the potential impact of these proposals on Canadian insurance companies, and the industry is urging policymakers to ensure that any future accounting and capital proposals appropriately consider the underlying business model of a life insurance company and, in particular, the implications for long duration guaranteed products which are much more prevalent in North America than elsewhere. D3 Additional risks – Entities within the MFC Group are interconnected which may make separation difficult Linkages between MFC and its subsidiaries may make it difficult to dispose of or separate a subsidiary within the group by way of spin-off or similar transaction.See the Company’s Annual Information Form – “Risk Factors – Additional risks – Entities within the MFC Group are interconnected which may make separation difficult”.In addition to the possible negative consequences outlined in such disclosure, other negative consequences could include a requirement for significant capital injections, and increased net income and capital sensitivities of MFC and its remaining subsidiaries to market declines. MFC remains committed to the U.S. Division. D4 Variable annuity and segregated fund guarantees As at September 30, 2012, approximately 65 per cent of the value of our variable annuity and segregated fund guarantee value was either dynamically hedged or reinsured, unchanged from June 30, 2012. The business dynamically hedged at September 30, 2012 comprises 61 per cent of the variable annuity guarantee values, net of amounts reinsured.During the quarter, $240 million of additional in-force business was dynamically hedged. Year-to-date we have added an additional $725 million of in-force guarantee value to the program. New business continues to be hedged at issue. The table below shows selected information regarding the Company’s variable annuity and segregated funds guarantees gross and net of reinsurance and the business dynamically hedged. Manulife Financial Corporation – Third Quarter 2012 15 Variable annuity and segregated fund guarantees As at September 30, 2012 June 30, 2012 C$ millions Guarantee value Fund value Amount at risk(4) Guarantee value Fund value Amount at risk(4) Guaranteed minimum income benefit(1) $ Guaranteed minimum withdrawal benefit Guaranteed minimum accumulation benefit Gross living benefits(2) $ Gross death benefits(3) Total gross of reinsurance and hedging $ Living benefits reinsured $ Death benefits reinsured Total reinsured $ Total, net of reinsurance $ Living benefits dynamically hedged $ Death benefits dynamically hedged Total dynamically hedged $ Living benefits retained $ Death benefits retained Total, net of reinsurance and dynamic hedging $ Contracts with guaranteed Long Term Care benefits are included in this category. Where a policy includes both living and death benefits, the guarantee in excess of the living benefit is included in the death benefit category as outlined in footnote (3). Death benefits include stand-alone guarantees and guarantees in excess of living benefit guarantees where both death and living benefits are provided on a policy. Amount at risk (in-the-money amount) is the excess of guarantee values over fund values on all policies where the guarantee value exceeds the fund value.This amount is not currently payable.For guaranteed minimum death benefit, the net amount at risk is defined as the current guaranteed minimum death benefit in excess of the current account balance. For guaranteed minimum income benefit, the net amount at risk is defined as the excess of the current annuitization income base over the current account value. For all guarantees, the net amount at risk is floored at zero at the single contract level. The policy liabilities established for these benefits were $9,461 million at September 30, 2012 (June 30, 2012 – $9,459 million) and include the policy liabilities for both the hedged and the unhedged business. For unhedged business, policy liabilities were $3,521 million at September 30, 2012 (June 30, 2012 – $3,241 million).The policy liabilities for the hedged block were $5,940 million at September 30, 2012 (June 30, 2012 – $6,218 million). Policy liabilities were largely unchanged quarter over quarter, with increases related to third quarter valuation basis review offset by the impact of favourable equity markets. Caution related to sensitivities In this document, we have provided sensitivities and risk exposure measures for certain risks.These include sensitivities due to specific changes in market prices and interest rate levels projected using internal models as at a specific date, and are measured relative to a starting level reflecting the Company’s assets and liabilities at that date and the actuarial factors, investment returns and investment activity we assume in the future. The risk exposures measure the impact of changing one factor at a time and assume that all other factors remain unchanged.Actual results can differ significantly from these estimates for a variety of reasons including the interaction among these factors when more than one changes, changes in actuarial and investment return and future investment activity assumptions, actual experience differing from the assumptions, changes in business mix, effective tax rates and other market factors, and the general limitations of our internal models.For these reasons, the sensitivities should only be viewed as directional estimates of the underlying sensitivities for the respective factors based on the assumptions outlined below.Given the nature of these calculations, we cannot provide assurance that the actual impact on net income attributed to shareholders or on MLI’s MCCSR ratio will be as indicated. D5 Publicly traded equity performance risk As a result of our dynamic and macro hedging program, as at September 30, 2012, we estimate that approximately 69 to 78 per cent of our underlying earnings sensitivity to a 10 per cent decline in equity markets would be offset by hedges. The lower end of the range assumes that the dynamic hedge assets would cover 80 per cent of the loss from the dynamically hedged variable annuity guarantee liabilities and the upper end of the range assumes the dynamic hedge assets would completely offset the loss from the dynamically hedged variable annuity guarantee liabilities. The range at June 30, 2012 was 65 to 74 per cent. We have achieved our stated goal to have approximately 75 per cent of the underlying earnings sensitivity to equity markets offset by hedges by the end of 2014. As outlined in our 2011 Annual Report, the macro hedging strategy is designed to mitigate public equity risk arising from variable annuity guarantees not dynamically hedged and from other products and fees.In addition, our variable annuity guarantee dynamic hedging strategy is not designed to completely offset the sensitivity of policy liabilities to all risks associated with the guarantees embedded in these products (see MD&A in our 2011 Annual Report). Manulife Financial Corporation – Third Quarter 2012 16 The tables below show the potential impact on net income attributed to shareholders resulting from an immediate 10, 20 and 30 per cent change in market values of publicly traded equities followed by a return to the expected level of growth assumed in the valuation of policy liabilities.The potential impact is shown before and after taking into account the impact of the change in markets on the hedge assets.The potential impact is shown assuming that the change in value of the hedge assets completely offsets the change in the dynamically hedged variable annuity guarantee liabilities and also is shown assuming the change in value is not completely offset. While we cannot reliably estimate the amount of the change in dynamically hedged variable annuity guarantee liabilities that will not be offset by the profit or loss on the dynamic hedge assets, we make certain assumptions for the purposes of estimating the impact on shareholders’ net income. We report the impact based on the assumption that for a 10, 20 and 30 per cent decrease in the market value of equities, the profit from the hedge assets offsets 80, 75 and 70 per cent, respectively, of the loss arising from the change in the policy liabilities associated with the guarantees dynamically hedged. For a 10, 20 and 30 per cent market increase in the market value of equities the loss on the dynamic hedges is assumed to be 120, 125 and 130 per cent of the gain from the dynamically hedged variable annuity guarantee liabilities, respectively.It is also important to note that these estimates are illustrative, and that the hedge program may underperform these estimates, particularly during periods of high realized volatility and/or periods where both interest rates and equity market movements are unfavourable. Potential impact on annual net income attributed to shareholders arising from changes to public equity returns(1) As at September 30, 2012 C$ millions -30
